        Case 1:18-cv-00461-SAG Document 101-1 Filed 09/07/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


Jeff Hulbert, et al.

                Plaintiffs,

        v.                                           Civil No.: 1:18-CV-00461-SAG

Sgt. Brian Pope, et al.

                Defendants.


                                             ORDER
        Upon consideration of the Defendants’ Motion for Reconsideration, Plaintiffs’ opposition

thereto, and any reply and/or hearing held in open Court, it is this ______ day of

_____________, 2021, hereby

        ORDERED, that Defendants’ Motion for Reconsideration in this matter be and is hereby

DENIED, in its entirety.




                                                             _____________________________
                                                             Judge, United States District Court
                                                             for the District of Maryland
